      Case 19-32531-hdh13 Doc 2 Filed 08/01/19                          Entered 08/01/19 12:09:05              Page 1 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION
In re: April Rose Ibarra                          xxx-xx-6300             §          Case No:
       13242 Carthage Lane                                                §
                                                                                     Date:        8/1/2019
       Dallas, TX 75243                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $436.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $26,160.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 19-32531-hdh13 Doc 2 Filed 08/01/19                          Entered 08/01/19 12:09:05                   Page 2 of 19
Case No:
Debtor(s):   April Rose Ibarra




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $436.00       per month, months    1       to   60    .

          For a total of    $26,160.00      (estimated " Base Amount ").

          First payment is due      8/31/2019       .

          The applicable commitment period ("ACP") is        36   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
      Case 19-32531-hdh13 Doc 2 Filed 08/01/19                          Entered 08/01/19 12:09:05                Page 3 of 19
Case No:
Debtor(s):   April Rose Ibarra


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

                MORTGAGEE                          TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

American Honda Finance                                                $17,452.48       5.00%                                          Pro-Rata
2015 Honda Accord

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
       Case 19-32531-hdh13 Doc 2 Filed 08/01/19                        Entered 08/01/19 12:09:05                Page 4 of 19
Case No:
Debtor(s):   April Rose Ibarra



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                 CREDITOR                                     SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                                 CREDITOR                                     SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
1001 Ross Apt.                                                        $0.00
AAFES                                                                 $0.00
Acceptance Insurance                                                  $0.00
Amigo Energy                                                        $159.49
Ashford University                                                  $375.00
AT&T                                                                  $0.00
AT&T U-Verse                                                          $0.00
Baptist Health                                                        $0.00
Baptist Health Center                                               $115.00
Bill Fitts                                                            $0.00
Capital One                                                         $286.00
Capital One                                                           $0.00
Capital One                                                       $1,879.00
Capital One Checking                                                  $0.00
CBE Group                                                           $375.00
Chase Card Services                                                   $0.00
Comenity Bank/Medchoice                                               $0.00
Comenity Bank/Victoria Secret                                         $0.00


                                                                Page 4
      Case 19-32531-hdh13 Doc 2 Filed 08/01/19                      Entered 08/01/19 12:09:05              Page 5 of 19
Case No:
Debtor(s):   April Rose Ibarra


Commonwealth Financial Systems                                   $710.00
Credit Acceptance Corp                                        $14,719.00
Credit Systems International, Inc                                $390.00
Credit Union of Texas                                            $500.00
Davenport Apt                                                  $4,167.00
Denton Chiropractic Center                                     $1,295.00
Denton Municipal Utilities                                         $0.00
Department of Education/Nelnet                                     $0.00
Dfas-cl Indianapolis                                               $0.00
Diversified Consultants, Inc.                                    $605.00
Elan Financial Services                                          $819.00
Enhanced Recovery Corp                                           $157.00
Geico                                                              $0.00
Home BancShares/Centennial Bank                                  $400.00
Jefferson Regional Medical Center                              $2,500.00
Liberty Mutual                                                    $90.00
MetLife Auto & Home                                                $0.00
Midland Credit Management                                        $642.00
NTTA                                                               $0.00
NTTA                                                             $613.69
Penn Foster                                                    $1,090.00
Professional Account Management                                   $86.01
Progressive Finance/Leasing                                    $2,293.79
Progressive Insurance                                            $300.00
Radiology Associates of North Texas                                $0.00
Silver Cloud Financial                                             $0.00
Synchrony Bank/Gap                                               $231.00
Texas General Hospital                                             $0.00
The General Insurance                                              $0.00
The Womens Clinic                                                $888.00
TxTag                                                             $20.00
U.S. Department of Education                                       $0.00
USAA Federal Savings Bank                                        $300.00
UT Southwestern                                                    $0.00
Verizon Wireless                                                 $300.00
Wells Fargo Checking                                             $365.00

TOTAL SCHEDULED UNSECURED:                                    $36,670.98

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                             Page 5
      Case 19-32531-hdh13 Doc 2 Filed 08/01/19                            Entered 08/01/19 12:09:05                  Page 6 of 19
Case No:
Debtor(s):   April Rose Ibarra


K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
        Case 19-32531-hdh13 Doc 2 Filed 08/01/19                          Entered 08/01/19 12:09:05                  Page 7 of 19
Case No:
Debtor(s):   April Rose Ibarra


E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.




                                                                   Page 7
      Case 19-32531-hdh13 Doc 2 Filed 08/01/19                           Entered 08/01/19 12:09:05                 Page 8 of 19
Case No:
Debtor(s):   April Rose Ibarra


K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.


                                                                  Page 8
      Case 19-32531-hdh13 Doc 2 Filed 08/01/19                           Entered 08/01/19 12:09:05                  Page 9 of 19
Case No:
Debtor(s):   April Rose Ibarra


Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.



                                                                  Page 9
     Case 19-32531-hdh13 Doc 2 Filed 08/01/19                         Entered 08/01/19 12:09:05                Page 10 of 19
Case No:
Debtor(s):   April Rose Ibarra


16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                               Page 10
     Case 19-32531-hdh13 Doc 2 Filed 08/01/19                         Entered 08/01/19 12:09:05                Page 11 of 19
Case No:
Debtor(s):   April Rose Ibarra


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
     Case 19-32531-hdh13 Doc 2 Filed 08/01/19                         Entered 08/01/19 12:09:05               Page 12 of 19
Case No:
Debtor(s):   April Rose Ibarra




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the   1st day of August, 2019        :

(List each party served, specifying the name and address of each party)


Dated:             August 1, 2019                                         /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

1001 Ross Apt.                                    Ashford University                                Capital One
1001 Ross AVe.                                    8620 Spectrum Center Blvd.                        xxxxxxxxxxxx3600
Dallas, TX 75202                                  San Diego, CA 92123                               Attn: Bankruptcy
                                                                                                    PO Box 30285
                                                                                                    Salt Lake City, UT 84130


AAFES                                             AT&T                                              Capital One
xxxxxxxxxxxx8952                                  P.O. Box 5001                                     xxxxxxxxxxxx9467
Attention: Bankruptcy                             Carol Stream, IL 60197                            Attn: Bankruptcy
PO Box 650060                                                                                       PO Box 30285
Dallas, TX 75265                                                                                    Salt Lake City, UT 84130


Acceptance Insurance                              AT&T U-Verse                                      Capital One
1515 Town East. Blvd. Ste. 208                    PO Box 5014                                       Attn: Bankruptcy
Mesquite, TX 75150                                Carol Stream, IL 60197-5014                       PO Box 30285
                                                                                                    Salt Lake City, UT 84130



American Honda Finance                            Baptist Health                                    Capital One Checking
xxxxx0122                                         P.O. Box 841263                                   PO Box 259320
Attn: Bankruptcy                                  Dallas, TX 75284-1263                             Plano, TX 75025-9320
PO Box 168088
Irving, TX 75016


Amigo Energy                                      Baptist Health Center                             CBE Group
0190                                              4411 AR-5                                         xxxxx4036
PO Box 3607                                       Bryant, AR 72022                                  Attn: Bankruptcy
Houston, TX 77253-3607                                                                              1309 Technology Parkway
                                                                                                    Cedar Falls, IA 50613


April Rose Ibarra                                 Bill Fitts                                        Chase Card Services
13242 Carthage Lane                               x0715                                             xxxxxxxxxxxx5277
Dallas, TX 75243                                  8421 Stagecoach Rd                                Attn: Bankruptcy
                                                  Little Rock, AR 72210                             PO Box 15298
                                                                                                    Wilmington, DE 19850




                                                               Page 12
     Case 19-32531-hdh13 Doc 2 Filed 08/01/19         Entered 08/01/19 12:09:05   Page 13 of 19
Case No:
Debtor(s):   April Rose Ibarra


Comenity Bank/Medchoice             Denton Municipal Utilities            Home BancShares/Centennial Bank
xxxxxxxxxxxx6307                    601 E. Hickory St.                    719 Harkrider Street, Ste. 100
Attn: Bankruptcy                    Denton, TX 76205                      P.O. Box 966
PO Box 182125                                                             Conway, AR 72032-5619
Columbus, OH 43218


Comenity Bank/Victoria Secret       Department of Education/Nelnet        Jefferson Regional Medical Center
x8836                               xxxxxxxxxxx1405                       1600 W. 40th Ave.
Attn: Bankruptcy                    Attn: Claims                          Pine Bluff, AR 71603
PO Box 182125                       PO Box 82505
Columbus, OH 43218                  Lincoln, NE 68501


Commonwealth Financial Systems      Dfas-cl Indianapolis                  Liberty Mutual
xxxxxx29N1                          xxxxx6300                             175 Berkeley St
Attn: Bankruptcy                    Attn: Customer Service Dept 3300      Boston, MA 02116
245 Main Street                     8899 E 56 St
Dickson City, PA 18519              Indianapolis, IN 46249


Credit Acceptance Corp              Diversified Consultants, Inc.         MetLife Auto & Home
25505 W. 12 Mile Road Ste 3000      xxxx2724                              PO Box 410350
Southfield, MO 48034                Attn: Bankruptcy                      Charlotte, NC 28241
                                    PO Box 679543
                                    Dallas, TX 75267


Credit Systems International, Inc   Elan Financial Services               Midland Credit Management
xxxxx9690                           1255 Corporate Dr. #6                 2365 Northside Drive Ste. 300
Attn: Bankruptcy                    Irving, TX 75038                      San Diego, CA 92108
PO Box 1088
Arlington, TX 76004


Credit Union of Texas               Enhanced Recovery Corp                NTTA
PO Box 517028                       8014 Bayberry Rd                      xxxx9251
Dallas, TX 75251-7028               Jacksonville, FL 32256                PO Box 660244
                                                                          Dallas, TX 75266-0244



Davenport Apt                       Florida Emergency Physicians          NTTA
14500 Dallas Pkwy.                  500 Winderley Place #115              xxxxx5675
Dallas, TX 75254                    Maitland, FL 32751                    PO Box 660244
                                                                          Dallas, TX 75266-0244



Denton Chiropractic Center          Geico                                 Penn Foster
1442 Underwood St.                  One Geico Plaza                       925 Oak St.
Denton, TX 76201                    Bethesda, MD 20810-0001               Scranton, PA 18515-0001




                                               Page 13
     Case 19-32531-hdh13 Doc 2 Filed 08/01/19            Entered 08/01/19 12:09:05   Page 14 of 19
Case No:
Debtor(s):   April Rose Ibarra


Professional Account Management       The Womens Clinic
xxxx9251                              9601 Baptist Health Drive #1200
PO Box 866608                         Little Rock, AR 72205
Plano, TX 75086



Progressive Finance/Leasing           Tom Powers
11629 S 700 E St Ste 250              105 Decker Crt, Ste 1150
Draper, UT 84020                      Irving, TX 75062




Progressive Insurance                 TxTag
PO Box 31260                          PO Box 650749
Tampa, FL 33631                       Dallas, TX 75265




Radiology Associates of North Texas   U.S. Department of Education
PO Box 1723                           xxxx7476
Indianapolis, IN 46206                ECMC/Bankruptcy
                                      PO Box 16408
                                      Saint Paul, MN 55116


Silver Cloud Financial                USAA Federal Savings Bank
635 E. Hwy. 20. C                     10750 McDermott Frwy
Upper Lake, CA 95485                  San Antonio, TX 78288




Synchrony Bank/Gap                    UT Southwestern
Attn: Bankruptcy                      8303 Elmbrook Dr
PO Box 965060                         Dallas, TX 75247-4011
Orlando, FL 32896



Texas General Hospital                Verizon Wireless
2709 Hospital Blvd                    PO Box 660108
Grand Prarie, TX 75051                Dallas, TX 75266-0108




The General Insurance                 Wells Fargo Checking
2700 N Stemmons Fwy, #1011            PO Box 5058
Dallas, TX 75207                      Portland, OR 97208




                                                Page 14
       Case 19-32531-hdh13 Doc 2 Filed 08/01/19                          Entered 08/01/19 12:09:05                    Page 15 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: April Rose Ibarra                           xxx-xx-6300      §      CASE NO:
       13242 Carthage Lane                                          §
       Dallas, TX 75243                                             §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       8/1/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $436.00

 Disbursements                                                                                   First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $43.10                              $43.60

 Filing Fee                                                                                        $0.00                               $0.00

 Noticing Fee                                                                                     $59.85                               $0.00

 Subtotal Expenses/Fees                                                                         $107.95                               $43.60
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $328.05                              $392.40


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 American Honda Finance               2015 Honda Accord                    $17,452.48        $16,175.00          1.25%                $202.19

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $202.19

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
         Case 19-32531-hdh13 Doc 2 Filed 08/01/19                         Entered 08/01/19 12:09:05                 Page 16 of 19
Case No:
Debtor(s):   April Rose Ibarra



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                 Collateral                            Amount          Collateral   Percentage    Payment Amount

                 Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                      $0.00

                                                 TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $202.19
      Debtor's Attorney, per mo:                                                                                                $125.86
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $202.19
      Debtor's Attorney, per mo:                                                                                                $190.21
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         8/1/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-32531-hdh13 Doc 2 Filed 08/01/19                     Entered 08/01/19 12:09:05             Page 17 of 19


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE:   April Rose Ibarra                                                        CASE NO.

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      8/1/2019                                               /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


1001 Ross Apt.                                 Ashford University                              Capital One
1001 Ross AVe.                                 8620 Spectrum Center Blvd.                      Attn: Bankruptcy
Dallas, TX 75202                               San Diego, CA 92123                             PO Box 30285
                                                                                               Salt Lake City, UT 84130



AAFES                                          AT&T                                            Capital One Checking
Attention: Bankruptcy                          P.O. Box 5001                                   PO Box 259320
PO Box 650060                                  Carol Stream, IL 60197                          Plano, TX 75025-9320
Dallas, TX 75265



Acceptance Insurance                           AT&T U-Verse                                    CBE Group
1515 Town East. Blvd. Ste. 208                 PO Box 5014                                     Attn: Bankruptcy
Mesquite, TX 75150                             Carol Stream, IL 60197-5014                     1309 Technology Parkway
                                                                                               Cedar Falls, IA 50613



American Honda Finance                         Baptist Health                                  Chase Card Services
Attn: Bankruptcy                               P.O. Box 841263                                 Attn: Bankruptcy
PO Box 168088                                  Dallas, TX 75284-1263                           PO Box 15298
Irving, TX 75016                                                                               Wilmington, DE 19850



Amigo Energy                                   Baptist Health Center                           Comenity Bank/Medchoice
PO Box 3607                                    4411 AR-5                                       Attn: Bankruptcy
Houston, TX 77253-3607                         Bryant, AR 72022                                PO Box 182125
                                                                                               Columbus, OH 43218



April Rose Ibarra                              Bill Fitts                                      Comenity Bank/Victoria Secret
13242 Carthage Lane                            8421 Stagecoach Rd                              Attn: Bankruptcy
Dallas, TX 75243                               Little Rock, AR 72210                           PO Box 182125
                                                                                               Columbus, OH 43218
       Case 19-32531-hdh13 Doc 2 Filed 08/01/19             Entered 08/01/19 12:09:05            Page 18 of 19


                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

  IN RE:   April Rose Ibarra                                               CASE NO.

                                                                         CHAPTER       13

                                            Certificate of Service
                                             (Continuation Sheet #1)

Commonwealth Financial Systems          Department of Education/Nelnet                Home BancShares/Centennial Bank
Attn: Bankruptcy                        Attn: Claims                                  719 Harkrider Street, Ste. 100
245 Main Street                         PO Box 82505                                  P.O. Box 966
Dickson City, PA 18519                  Lincoln, NE 68501                             Conway, AR 72032-5619



Credit Acceptance Corp                  Dfas-cl Indianapolis                          Jefferson Regional Medical Center
25505 W. 12 Mile Road Ste 3000          Attn: Customer Service Dept 3300              1600 W. 40th Ave.
Southfield, MO 48034                    8899 E 56 St                                  Pine Bluff, AR 71603
                                        Indianapolis, IN 46249



Credit Systems International, Inc       Diversified Consultants, Inc.                 Leinart Law Firm
Attn: Bankruptcy                        Attn: Bankruptcy                              11520 N. Central Expressway
PO Box 1088                             PO Box 679543                                 Suite 212
Arlington, TX 76004                     Dallas, TX 75267                              Dallas, Texas 75243



Credit Union of Texas                   Elan Financial Services                       Liberty Mutual
PO Box 517028                           1255 Corporate Dr. #6                         175 Berkeley St
Dallas, TX 75251-7028                   Irving, TX 75038                              Boston, MA 02116




Davenport Apt                           Enhanced Recovery Corp                        MetLife Auto & Home
14500 Dallas Pkwy.                      8014 Bayberry Rd                              PO Box 410350
Dallas, TX 75254                        Jacksonville, FL 32256                        Charlotte, NC 28241




Denton Chiropractic Center              Florida Emergency Physicians                  Midland Credit Management
1442 Underwood St.                      500 Winderley Place #115                      2365 Northside Drive Ste. 300
Denton, TX 76201                        Maitland, FL 32751                            San Diego, CA 92108




Denton Municipal Utilities              Geico                                         NTTA
601 E. Hickory St.                      One Geico Plaza                               PO Box 660244
Denton, TX 76205                        Bethesda, MD 20810-0001                       Dallas, TX 75266-0244
       Case 19-32531-hdh13 Doc 2 Filed 08/01/19               Entered 08/01/19 12:09:05          Page 19 of 19


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

  IN RE:   April Rose Ibarra                                                CASE NO.

                                                                            CHAPTER     13

                                              Certificate of Service
                                              (Continuation Sheet #2)

Penn Foster                               Texas General Hospital                       USAA Federal Savings Bank
925 Oak St.                               2709 Hospital Blvd                           10750 McDermott Frwy
Scranton, PA 18515-0001                   Grand Prarie, TX 75051                       San Antonio, TX 78288




Professional Account Management           The General Insurance                        UT Southwestern
PO Box 866608                             2700 N Stemmons Fwy, #1011                   8303 Elmbrook Dr
Plano, TX 75086                           Dallas, TX 75207                             Dallas, TX 75247-4011




Progressive Finance/Leasing               The Womens Clinic                            Verizon Wireless
11629 S 700 E St Ste 250                  9601 Baptist Health Drive #1200              PO Box 660108
Draper, UT 84020                          Little Rock, AR 72205                        Dallas, TX 75266-0108




Progressive Insurance                     Tom Powers                                   Wells Fargo Checking
PO Box 31260                              105 Decker Crt, Ste 1150                     PO Box 5058
Tampa, FL 33631                           Irving, TX 75062                             Portland, OR 97208




Radiology Associates of North Texas       TxTag
PO Box 1723                               PO Box 650749
Indianapolis, IN 46206                    Dallas, TX 75265




Silver Cloud Financial                    U.S. Department of Education
635 E. Hwy. 20. C                         ECMC/Bankruptcy
Upper Lake, CA 95485                      PO Box 16408
                                          Saint Paul, MN 55116



Synchrony Bank/Gap                        United States Trustee- Northern District
Attn: Bankruptcy                          1100 Commerce St, Rm 976
PO Box 965060                             Dallas, TX 75242
Orlando, FL 32896
